 In the MatterofTALLADEGA COTTON FACTORYandTEXTILEWORKERS ORGANIZING COMMITTEECaseNo. C-430.-Decided October 15, 1938Cotton Yarn and Cloth Manufacturing Industry-Interference, Restraint, andCoercion:no findings as to, because of compliance with Trial Examiner'srecommendations;complaint not dismissed since recommendations contemplatea continuing course ofconduct-Discrimination:charges of,not sustained-Collective Bargaining:charges of refusal to bargain collectively not sustained.Mr.Marion A. Prowell, Mr. Maurice Nicoson,andMr. LouisLib bin,for the Board.Mr. C. W. Stringer,of Talladega, Ala., for the respondent.Mr. H. G. B. King,of Chattanooga, Tenn., for the Union.Miss Carolyn E. Agger,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been filed by Textile Work-ersOrganizing Committee, herein called the Union, with theRegional Director for the Tenth Region (Atlanta, Georgia), theNational Labor Relations Board, herein called the Board, by theRegional Director, issued its complaint dated November 10, 1937,againstTalladegaCottonFactory,Talladega,Alabama,hereincalled the respondent, copies of which were duly served upon therespondent.The complaint, as amended by a motion made at thehearing,alleged insubstance that the respondent had engaged in andwas engagingin unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct, in that the respondent had discharged and refused to employcertain named employees because of their selection of the Union astheir bargaining agent and because of their membership in andactivity in behalf of the Union ; the respondent had refused and wasrefusing to bargain collectively with the Union as the exclusive bar-gaining representative of. the employees of respondent's factory9 N. L. R. B., No. 32.207 ' 208NATIONAL LABOR RELATIONS BOARDalthough the Union had been designated as the representative of themajority of the respondent's employees prior to June 1, 1937; and bythe foregoing actions the respondent had interfered with, restrained,and coerced its employees in the exercise of their right to self-organi-zation and to bargain collectively through representatives of theirown choosing.On November 19, 1937, the respondent filed its an-swer, which was amended by a motion dated November 27, 1937,denying the commission of the unfair labor practices alleged anddenying, for lack of knowledge, that the Union represented amajority of the respondent's employees prior to July 20, 1937, butadmitting that the Union represented a majority subsequent thereto.On October 9, 1937, the Board, acting pursuant to Article III, Sec-tion 10 (c) (2), and Article II, Section 37 (b), of National LaborRelations Board Rules and Regulations-Series 1, as amended, ordereda consolidation, for the purposes of hearing, of the proceedings withproceedings upon a petition for investigation of representatives pre-viously filed by the Union.Pursuant to notice duly served upon both parties, a joint hearingon the petition and the complaint was held at Talladega, Alabama, onNovember 26, 27, 29, and 30, 1937, before Henry T. Hunt, the TrialExaminerduly designated by the Board. The Board, the respondent,and the Union were represented by counsel.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all the parties.During thecourse of the hearing the TrialExaminer made several rulings onmotions and objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds thatno preju-dicial errorswere committed,On February 16, 1938, theTrial Examinerfiled hisIntermediateReport, in which he found that the respondent had not engaged inunfair labor practices within themeaning ofSection8 (3) and (5)of the Act as alleged in the amended complaint but that the respond-ent had engagedin unfair labor practiceswithin themeaning ofSection 8(1) of the Act.He, therefore,dismissed the allegationsin the complaintrelatingto therespondent's refusal to bargain col-lectively and the discriminatory dismissalof the named employees.The Trial Examiner recommended that the respondentcease and de-sist from interfering with its employees in theexercise of the right toorganize and to bargain collectively through representatives of theirown choosing.On February 24, 1938, the Union filed exceptions to theIntermediateReport.On January 11, 1938, and March 25, 1938, respectively, therespondent and the Union filed briefs relating to the evidence, andon February 28, 1938, the respondent filed a briefand argument onthe Union's exceptions to the Intermediate Report, to all of which DECISIONSAND ORDERS209'we have given due consideration.Oralargument upon the exceptionswas requested by the Union and granted by the Board. On April195 19385 the date on which the argument was set, neither the respond-ent northe Union appeared. The Boardhas considered the exceptionsto the Intermediate Report and finds them to be without merit.On September 13, 1938, the Board, acting in accordance with Na-tional Labor Relations Board Rules andRegulations-Series 1, asamended, Article II, Section 37 (b), and Article III, Section 10 (c)(2), ordered the representation and complaintcases severed.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTThe respondent is an Alabama corporation engaged in the manu-facture and sale of cotton yarn and knit cloth, having its only factoryand place of business in Talladega, Alabama.For the past 3 yearsthe respondent's average annual business has been between $300,000,and $350,000.The respondent manufactures only to fill orders and the size of itspay roll varies with the press of orders.One, two, or three shiftsare employed as orders require, with the production personnel vary-ing accordingly from 125 to 350 employees.When demand for therespondent's products falls sufficiently low, the factory is closedentirely.The respondent purchases practically all of its raw material andmachinery in the State of Alabama.However, 90 per cent of thefinished products are sold to customers outside of the State.II. THEORGANIZATION INVOLVEDTextileWorkers Organizing Committee, affiliated with the Com-mittee for Industrial Organization, is a labor organization admittingto membership all production and maintenance employees engaged inthe manufacture of cotton yarn and knit cloth, excluding clerical andsupervisory employees.III.THE UNFAIR LABOR PRACTICESA. The background of the unfair labor practicesOrganization of a labor union in the respondent's factory wasundertaken by the United Textile Workers of America, herein re-ferred to as the U. T. W., in the early part of June 1936, when anumber of the respondent's employees joined the U. T. W. The fac-tory was closed on June 20, 1936, and did not reopen, except for 1 dayin August, until September 1936.During the summer months some of 210NATIONAL LABOR RELATIONS BOARDthe respondent's employees assisted in picketing a neighboring cottonfactory, Samoset Mill, where a strike was in progress, and by reasonof this activity, they became known to the respondent as U. T. W.members.When the respondent's plant reopened in September anumber of these employees were reemployed as well as some personswho had been on strike from Samoset Mill and who were not reem-ployed by that mill. In January 1937, the respondent hired thechairman of the U. T. W. local, to which employees of both millsbelonged, who had been on strike at Samoset Mill.At about thistime Textile Workers Organizing Committee took over the organizingand negotiating functions of the U. T. W. and thereafter acted insuch matters in its behalf.In late May or early June 1937, the respondent laid off the thirdshift.The second shift was laid off sometime later, and in October1937, the factory was still running with only one shift.Wage rateswere low in the respondent's mill, weekly wages of from $3 to $5 fora 5-day week being common among the piece workers. Late in Oc-tober, the respondent announced a cut in the rate of wages.The cutwas rejected by the Union.At about that time, the membershipvoted to strike, and the strike became effective on November 15, 1937.The strike was still in effect at tlie time of the hearing but the factorywas nevertheless in operation.B. Interference, restraint, and coercionOn October 30, 1937, the respondent, having been notified thatthe wage cut was not acceptable to the union membership, closed itsplant.On November 15, 1937, the plant was reopened and the strikebecame effective.Shortly thereafter the respondent sent letters to allemployees who had been working in the respondent's factory priorto the shut-down and who had not returned to work, of whom somewere union members on strike and others were not members. Theletters apprised the employees that the respondent was resumingoperations, called upon employees to report to the factory beforeNovember 22, 1937, and advised them that their jobs would be filledby others if they did not return.The Trial Examiner found thatthis action of the respondent was an interference with its employees'right to bargain collectively through representatives of their ownChoosing.In June 1936, when the Union commenced organizational workamong the respondent's employees, the respondent attempted to dis-suade its employees from joining the Union.Carroll, one of theoverseers, was particularly active in these attempts.On one occa-sion, Carroll, after having ascertained that three employees intendedto join the Union, warned them, "Well, you better stay out of that DECISIONSAND ORDERS211Union, it ain't no pay to you; I guess you know whatitmeans, itmeans your job."Carroll denied making such a statement, but allthree employees testified that the statement was made and we so find.At about thesame time,Carroll inquired of another employeewhether he had_ attended the union meeting and told the employeethat'"if lie`wanted a job he had better lay off of the damned Union."Carroll testified that he had not warned the respondent's employeesagainst joining the Union, that he had told them that they could dowhat they liked.However, Carroll's interest in the extentof unionmembership is clearly indicated by his attendance of some of theunion meetings, and he admitted that he had discussed the Unionwith some of the employees. It is probable that Carroll advisedthe employees not to join the Union.On February 18, 1938, however, the respondent, acting pursuant tothe recommendations contained in the Trial Examiner's IntermediateReport, posted on each floor ofitsmill, anotice stating in part thatitwould "in every way cease and desist from interfering with itsemployees in the right to bargain collectively through representativesof their own choosing."-Since the respondent has already indicated its intention of com-plying with the Act and has posted notices so informing its employees,we find it unnecessary, under the circumstances, to make any findingsas to whether, by the activities set forth above, the respondent hasinterfered with, restrained, or coerced its employees in the exerciseof the rights "guaranteed by Section 7 of the Act.C. The alleged discrimination in regard to hire and tenure of,employmentThe complaint as amended at the hearing alleged discriminatorylay-offs and failure to employ 10 members of the Union over a periodextending from June 1936 until June 1937.A number of the lay-offsseem to have been caused directly or indirectly by the curtailment ofoperations at the plant.The volume of employment at various times,therefore, is an important consideration.Robert McMillan, the exec-utive secretary of the respondent, testified that as early as April 1936itbecame necessary because of the falling off of orders to reduceoperations to two shifts working for only 3 days a week; that on June6, 1936, the working force was reduced to one shift and on June 20,1936, the plant was closed entirely.The plant was then reopenedwith one shift on September 14, 1936, a second shift being added aweek later.A third shift was apparently put on sometime thereafter,but the date does not appear in the record.Robert McMillan fur-ther testified that business began to fall off again in the summer of1937.Allen McMillan, the president and treasurer of the respondent,134068-39-vol IX-15 212NATIONAL LABOR-RELATIONS BOARDtestified that the third shift was laid off in May 1937.' The volumeof orders continued to be small during the summer of 1937 so that byOctober 1937, a number of employees were working on short time inorder that the work might be spread among them. It is against thisbackground that most of the lay-offs must be considered..George Ferrell.George Ferrell was the chairman of the localunion of Textile Workers Organizing Committee, which was madeup of employees from the respondent's mill and from the SamosetMill, where the strike referred to above had occurred in the summerof 1936.Ferrell had been an employee of the -Samoset Mill but wasnot reemployed by that mill'when the strike ended. The respondentgave Ferrell a job in January 1937; although the fact that he wasactive in the Union was known to the respondent at that time. Ferrell continued his union activities during the spring of 1937, con-ferring on several occasions with Allen McMillan on discharges con-tested by the Union.Ferrellwas laid off in late May -or earlyJune 1937, the entire third shift composed of- approximately 100 per-sons, of whom he was one, being laid off at that time. It appears un-likely that the respondent would lay off the whole shift merely toeliminate Ferrell.The record does not disclose that the third shifthad a large number of union members. There is a conflict in testi-mony as to whether the notice of the lay-off was posted prior to thediscussion of a union contract with the respondent or whether it tookplace on the same day, June 6, 1937. Ferrell testified that the Unionrequested a conference for the purpose of negotiating a contract at4: 20 p. m. and that the notice of the lay-off was posted at 5 p. m.While' the respondent could have acted with such speed, it appearsunlikely that the notice was occasioned by the request for the con-ference.The respondent's contention that, the decrease in orders wasthe cause of the lay-off is convincing, in the light of further declinesin orders during the summer and in view of the respondent's famili-arity with Ferrell's union activities at the time of his employmentand for months thereafter.We find that the respondent did not dis-courage membership in a labor organization by discrimination inregard to the hire or tenure of employment of George Ferrell.Roberta Curtis, Ionia Curtis, Docia Curtis, James Ford,andJ.W.Haywoodwere laid off in June 1936 at about the time the factorywas shut down for , the summer.When the plant reopened in Sep-tember, none of them were reemployed except James Ford, who wasemployed for 4 days and then discharged for allegedly bad work. Ineach case, there is evidence that the respondent had discriminatedagainst the employees because of their membership in the Union.However, the evidence of discrimination is met by other irrecon-cilable evidence.In September, the respondent employed about 15people who had been on strike from the Samoset Mill and who were DECISIONS AND ORDERS213known as union members. A few months later, the respondent em-ployed Ferrell, the chairman of the local. If the respondent had un-,dertaken a.policy of discrimination against union members, it is diffi-cult to understand why, at the same time, it would have employedpersons known to be union members. The employees named abovewere not particularly active union members, and in every case evi-dence was introduced which tended to show that there were reasonsother than the employees' union affiliation which might have moti-vated the respondent in failing to employ them.We find, therefore, that the respondent did not discourage mem-bership in a labor organization by discrimination in regard to hireor tenure of employment of Roberta Curtis, Ionia Curtis, DociaCurtis, James Ford, or J. W. Haywood.Sarah Reaves.Sarah Reaves was first employed by the respondentearly in 1936 as an inexperienced employee. She returned to. work in-December 1936 after the shut-down, although she had applied forwork immediately upon the reopening of the plant in September.She testified that upon returning for work in December she wasasked by Robert McMillan whether she would "stick to them,", bywhich she understood that McMillan was asking whether she" wouldrefrain from joining the Union.Reaves did not belong to theUnion at the time but joined on April- 1, 1937.A union card wasthen signed for her in the plant by a union member. She testifiedthat at the time she had looked around, and saw Davis, an overseer,standing directly behind her.She was laid off about a week laterand was told that from then on spinners were required to spin six"sides."She had never operated more than four sides, and it -wascontended by the respondent that she was unable to do so sinceshe was a comparatively inexperienced worker.The superintendentof the plant -testified that at the time of the hearing all spinnerswere operating six sides and had been doing so for about 6 months.The question attributed to McMillan is so ambiguous that we donot give much weight to it.The fact that Davis saw the unioncard signed very shortly before the lay-off would- cast suspicion on,the motive for the lay-off were it not clear that the respondent in-stituted a stretch-out system among the spinners at about that time.We find that the respondent did not discourage membership in alabor -organization by discrimination in regard to the hire or tenureof employment of Sarah Reaves.Mabel Hurst.Mabel Hurst was an experienced, efficient worker,employed by the respondent in March or April 1936. She joined theUnion on June 4, 1936, at a meeting at which she observed Carroll,the overseer, directly behind her.Carroll admitted that he hadattended a number of the meetings and had seen many people there.On the day following the meeting Carroll told her that her section 214NATIONAL LABOR RELATIONS BOARDwas to be shut off, the section being made up of four to six peopleand a part of the first shift.One or two members of the sectionwere union members, and the persons in the section, including unionmembers, were placed in other parts of the plant.When the plantreopenedMabel Hurst was not rehired.Carroll testified that hedid not use her in other parts of the mill since she had been em-ployed for such a short time.We are satisfied that the shuttingdown of the section occurred in connection with the closing of theplant which was completed 2 weeks later and that Mabel Hurst wasnot used elsewhere temporarily because of her lack of seniority. Shedid not return for work immediately after the mill reopened inSeptember, and when she did return, no places were open.We find, therefore, that the respondent did not discourage mem-bership in a labor organization by discrimination in regard to hireor tenure of employment of Mabel Hurst.James Aldrich.James Aldrich started to work for the respondentin 1934 or 1935 and joined the Union sometime during the summer,of 1936.Aldrich testified that when he applied for work in Septem-ber, he was told by Robert McMillan that he would have to get outof the Union if he wanted to be employed; that he then dropped outof the Union and so informed McMillan.McMillan denied on thestand that he had told Aldrich that it would be necessary to with-draw from the Union.McMillan's version of the incident was thatAldrich had asked whether he could belong to the Union and stillwork for the Company and that McMillan had replied that it wasimmaterial to the Company.Aldrich rejoined the Union in January1937, but the record does not show that the respondent knew thathe had rejoined.Aldrich was discharged on April 3, 1937, and wastold by the overseer that he was not a satisfactory employee becauseof his failure to fix the bands on the machines.The evidence is con-flicting and rather inconclusive as to whether Aldrich in factneglected his duties.However, in view of this fact that Aldrichwas not an active member of the Union and in the absence of anyshowing that the Company had any knowledge that he was a mem-ber of the Union at all, we conclude that Aldrich was not dischargedbecause of his union membership or activity.We -find, therefore, that the respondent did not discourage mem-bership in a labor organization by discrimination in regard to hire ortenure of employment of James Aldrich.Floyd Hydrick.Floyd Hydrick had worked for the respondent offand on since 1917, and had joined the Union on June 6, 1936.Hetestified that when he applied for employment upon the opening ofthe plant in September 1936, he was told by Robert McMillan thatitwould be necessary to withdraw from the Union, if he was to gethis regular job back; that A. G. McMillan told him to pay no atten- DECISIONS AND ORDERS215tion to what Robert had said but to go to work on ,the regular job.TheMcMillans both denied that any such incident occurred.Hydrick went to work but was subsequently discharged because hehad mixed up some yarn.Hydrick was reemployed in December1936, as a sweeper'and then given back his old job, which, he helduntil he fell sick.Upon recovering from his illness he found thathis job had been given to someone else and that there were no open-ings.Hydrick stated at the hearing that he did not believe that hewas being discriminated against because of his union affiliation.Wemake no finding as to whether Robert McMillan told Hydrick towithdraw from the Union, because he was reemployed thereafter.Since Hydrick was hired twice after he had joined the Union and losthis job finally because of illness, it seems unlikely that he was beingdiscriminated against because of union activities.-We find, therefore, that the respondent has not discouraged mem-bership in a labor organization by discriminating in regard to hireor tenure of employment of Floyd Hydrick.D. The alleged refusal to bargain collectively1.The appropriate unitThe complaint alleges that the production employees of the re-spondent, exclusive of clerical and' supervisory employees constitutean appropriate bargaining unit within the meaning of Section 9 (b)of the Act.This is not denied by the respondent.' The-unit allegedcorresponds to the group eligible for membership in the Union.We find, that the production employees, exclusive of clerical andof collective bargaining, and that such unit insures to the employeesof the respondent the full benefits of their rights to self-organizationand to collective bargaining and otherwise effectuates the policies ofthe Act.2.Representation by the Union of the majority in the appropriateunitThe complaint alleged that the majority of the employees in theunit had designated the Textile Workers Organizing Committee astheir representative for the purpose of collective bargaining prior toJune 1, 1937, and at all times thereafter.At the hearing the respond-ent stipulated that the Union had been designated as representativeby a majority of the unit as of June 20, 1937, and thereafter. Thereis insufficient evidence in the record, however, to support a findingthat a majority of the employees had designated the Textile WorkersOrganizing Committee as the exclusive bargaining agent prior toJuly 20, 1937. 216NATIONAL LABOR RELATIONS BOARDWe find that the Textile Workers Organizing Committee had beendesignated as representative for purposes of collective bargaining bya majority of the employees in the unit on July 20, 1937, but notbefore.3.The alleged refusal to bargainOn June 6, 1937, a committee of the Union accompanied by ThomasSparks, an organizer for the Union, met with A. G. McMil-lan and presented a contract for his consideration.McMillan did notlook at the contract at this time but said he would consider it andnotify the Union.Ten or fifteen days later McMillan informed theunion representative that the respondent could not then enter intoan agreement for so long a period (1 year) or any agreement whichmight cut down its freedom of action; that if such an agreement wasentered into, the respondent would be unable to borrow money withwhich to operate.On August 4, 1937, a second conference was heldconcerning the proposed agreement at which McMillan said that hisattitude was unchanged, especially since business was considerablyworse than it had been in June. The wage provision in the contractwas the focal point of the discussion, McMillan indicating that therespondent could not make the wage increases provided for. Sparks,the organizer, requested that the respondent make a counter proposal,and:McMillan said that he might sometime. Sparks said that hewould bring in the wage schedules of some other mills for purposesof comparison with the respondent's schedules.This was the lastconference held with reference to the proposed contract.Sparksnever brought the wage schedules to McMillan, nor sought to carryon any further negotiation concerning a contract.While the respondent's admission that the Union had been desig-nated as their representative by a majority of the employees on July'20,1937, might be the basis for finding that the respondent thereafterwas under a duty to bargain collectively with the Union, the re-spondent's actions subsequent to July 20, 1937, the date when the ma-jority was established, were not such as to warrant a finding of afailure to bargain collectively.The last conference appears to havebeen primarily concerned with the question of a raise in wages uponwhich the parties were unable to agree. It further appears to havebeen inconclusive as to both the respondent and the Union, the waybeing open to both sides for future negotiation.While the respond-ent does not appear to have been as helpful as it might have been todiscover some common ground of agreement, the failure to do so was,not, so far as appears, the result of bad faith.We find, therefore, that the respondent has not refused to bargaincollectively with the.representatives of its employees.Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following : DECISIONS AND ORDERS217CoNCLusioNs OF LAW1.The operations and business - of the respondent constitute acontinuous flow of trade, traffic, and commerce among the severalStates, within the meaning of Section 2 (6) and (7) of the Act.2.TextileWorkers Organizing Committee, affiliated with the Com-mittee for Industrial Organization, is a labor organization, withinthe meaning of Section 2 (5) of the Act.3.The respondent has not refused to bargain collectively withthe representatives of its employees, thereby engaging in an unfairlabor practice, within the meaning of Section 8 (5) of the Act.4.The respondent has not discriminated in regard to hire ortenure of employment, thereby discouraging membership in a labororganization and engaging in an unfair labor practice, within themeaning of Section 8 (3) of the Act.5.The respondent has not, by any refusal to bargain collectivelyor discrimination in regard to hire or tenure of employment, inter-fered with, restrained, or coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, thereby engaging inany unfair labor practice, within the meaning of Section 8 (1) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of"law, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board orders that the complaintagainst Talladega Cotton Factory, as amended, in so far as it allegesthat the respondent has engaged in unfair labor practices withinthe meaning of Section 8 (3) and (5) of the Act and that, by arefusal to bargain collectively and by discrimination in regard tohire or tenure of employment, it has engaged in an unfair laborpractice within the meaning of Section 8 (1) of the Act, be, and ithereby is, dismissed.MR. EDWIN S. SMITH,dissenting in part :While I subscribe, in general, to the Decision and Order of theBoard, I consider that the evidence indicates that Roberta, Ionia, andDocia Curtis, a mother and her two daughters, were discriminatorilydischarged because of their union affiliation.All had been employedby the respondent for over 3 years when they were laid off in June1936.The lay-off took place a few days after they had joined theUnion.All three testified that Carroll, the overseer, had asked themwhether they had joined the Union. They replied that they had notbut would do so as soon as they received their pay.Carroll advisedagainst it on the grounds that they would lose their jobs.Carroll 218NATIONAL LABOR RELATIONS BOARDtestified that he gave no such advice, although he admitted that hemight have discussed the Union with them. The respondent con-tended that the Curtises were laid off at the time that the second shiftwas laid off and that the more efficient workers on the second shiftwere being put in the place of less efficient workers on the first shift.A number of witnesses were called by the respondent who testifiedthat the two girls were "idlesome," that the mother was old and slow,and that all three did not run as much yarn as most of the winders.Shortly after the lay-off, the whole mill closed for the summer and theCurtises were not reemployed in September when the mill opened.As appears from the discussion in the majority's decision, Carroll,the overseer of the Curtises, undoubtedly had an anti-union attitudewhich he expressed freely to employees.Whatever deductions maybe drawn as to respondent's general tolerance toward union membersbased on the hiring of strikers who had been on the picket line at theySamoset Mill, such a conclusion cannot carry over to those -ofrespondent's supervisors whose own anti-union animus is manifest.,The evidence as to the efficiency of the three Curtises, comm,, as,itdoes from fellow employees called as witnesses by the respondent,seems far less than conclusive.Moreover, the testimony itself isvague.No precise information 'is furnished by anyone in a super-visory position regarding the efficiency of these women relative toother employees.The fact that the three Curtises were laid offshortly after joining the Union by Carroll, who had questioned themon their union affiliation, and that he refused to reinstate them, war-rants the conclusion that the lay-off and the refusal to reinstate wereboth discriminatory.